—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered December 15, 1992, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The exclusion of cross-examination concerning prior convic*532tions is a matter largely resting within the discretion of the trial court (see, People v Sandoval, 34 NY2d 371; People v Mackey, 49 NY2d 274). We find that the trial court did not improvidently exercise its discretion. The fact that the defendant may specialize in one area of criminal activity will not automatically shield him from cross-examination as to prior convictions in that area (see, People v Rahman, 46 NY2d 882; People v Adams, 174 AD2d 626).
In light of the defendant’s extensive criminal history, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Balletta, J. P., Rosenblatt, Santucci and Joy, JJ., concur.